Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/ Restrictions
Applicant's election of group II: claims 1-16, in the "Response to Election/ Restriction Filed" filed on 11/10/2020, withdrawal of non-elected claims 17-19 and are acknowledged. This office action considers claims 1-19, in “Claims - 12/20/2019”, pending for prosecution.
Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(2):
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
 
Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-5, 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shigeta et al. (US 20190139843 A1 – hereinafter Shigeta).
(Re Claim 1) Shigeta teaches a chip part (see the entire document; Fig. 9 along with Figs. 3-8; specifically, [0052]-[0059], and as cited below), comprising:

    PNG
    media_image1.png
    209
    561
    media_image1.png
    Greyscale

                                                   Shigeta – Fig. 9

a chip main body (10; Fig. 9 in view of Fig. 3; [0052]) which has a first main surface (top of 10) at one side, a second main surface (bottom of 10) at the other side and side surfaces (sides of 10) that connect the first main surface and the second main surface and which includes a terminal electrode (17; Fig. 9; [0059]) exposed from the first main surface; and 
an outer surface resin (13b; Fig. 9 in view of Fig. 4C; [0055]) which exposes the first main surface of the chip main body and covers an outer surface (side of 10) of the chip main body.
(Re Claim 2) Shigeta teaches the chip part according to Claim 1, wherein the outer surface resin is formed in a film shape following the outer surface of the chip main body (13b follows (surrounds) side surface of 10).
(Re Claim 3) Shigeta teaches the chip part according to Claim 1 further comprising: a side surface insulation layer (13a; Fig. 9 in view of Fig. 4B; [0054]) that covers the side surfaces of the chip main body; wherein the outer surface resin (13b) covers the outer surface of the chip main body with the side surface insulation layer 13a) interposed therebetween (Shigeta teaches 13 is epoxy resin – see [0041]-[0042]. Epoxy resin is an insulating material – as an evidence, please see US 20090250251 A1 to Shibata et al., para. [0005]).
(Re Claim 4) Shigeta teaches the chip part according to Claim 1, wherein the outer surface resin includes a side surface covering portion which covers the side surfaces of the chip main body such as to surround the first main surface in plan view (construed from a projected top view of Fig. 9; where 13b covers side surface of 10).
(Re Claim 5) Shigeta teaches the chip part according to Claim 4, wherein the side surface covering portion covers the side surfaces of the chip main body to be spaced from the first main surface to a side of the second main surface (13b covers side of 10 which is spaced apart from top surface of 10 and bottom surface of 10 as shown in Fig. 9).
(Re Claim 8) Shigeta teaches the chip part according to Claim 1,  wherein the chip main body (10; Fig. 9) has a stacked-layer structure including a substrate (12) and an insulation layer (13a) formed on the substrate (12) and includes the first main surface formed by the insulation layer (13a), the second main surface formed by the substrate (12), and the side surfaces formed by the substrate (12) and the insulation layer (13a), and the outer surface resin covers (13b) the substrate (12).
(Re Claim 9) Shigeta teaches the chip part according to Claim 8, wherein the outer surface resin (13b; Fig. 9) covers the insulation layer (13a).
(Re Claim 10) Shigeta teaches the chip part according to Claim 9, wherein the insulation layer (13a) includes a resin (see [0053]), and the outer surface resin (13b; [0054]) includes a resin different from the insulation layer.
Re Claim 11) Shigeta teaches the chip part according to Claim 9,  wherein the insulation layer includes a photosensitive resin ([0057] – teaches etching resin 13 by the use of photolithography, therefore layer 13a (insulation layer) is photosensitive), and the outer surface resin includes a thermosetting resin ([0041] – teaches resin layer 13 is also a thermosetting resin. Therefore 13b (outer surface resin) is thermosetting).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shigeta in view of Higashisaka (US 20200091120 A1 – hereinafter Higashisaka).
(Re Claim 6) Shigeta teaches claim 1 from which claim 6 depends.
But, Shigeta does not expressly disclose wherein the outer surface resin includes a main surface covering portion which covers the second main surface.
Higashisaka teaches a surface of a resin covering a back surface of a chip (Higashisaka – Fig. 1; “…a resin (16) covering side surfaces and back surfaces of the plurality of light-emitting chips” – [0087]).
Higashisaka into Shigeta.
The ordinary artisan would have been motivated to integrate Higashisaka into Shigeta structure in the manner set forth above for, at least, this integration will allow holding the chips level (Higashisaka [0087]).

Claim 7  is rejected under 35 U.S.C. 103 as being unpatentable over Shigeta in view of Higashisaka and in further view of Chung et al. (US 20160358007 A1 – hereinafter Chung).
(Re Claim 7) Combination of Shigeta and Higashisaka teaches claim 6 from which claim 7 depends. The combination also teaches a portion of the resin covers the second main surface (back surface) – (Higashisaka [0087]).
But the combination does not expressly disclose wherein the second main surface is a grinding surface having a grinding mark.
Chung teaches grinding a back or inactive side of a semiconductor die (Chung – Block 1010 of Fig. 1; “….grinding the second die side of the semiconductor die (e.g., a back or inactive side of the semiconductor die” – [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate grinding of a back side of a semiconductor die as taught by Chung into the combination of Higashisaka and Shigeta.
Chung into Higashisaka and Shigeta structure in the manner set forth above for, at least, this integration will allow achieving a desired thickness of the die by grinding the back side (Chung – [0038]).

Claims 12-13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta in view of Ukawa et al. (US 20190273195 A1 – hereinafter Ukawa).
	(Re Claim 12) Shigeta teaches claim 1 from which claim 12 depends.
	But, Shigeta does not expressly disclose he chip part according to Claim 1, wherein the terminal electrode has an electrode surface including a recess which is recessed toward the second main surface.
	However, it is well-known in the art to form recess on an electrode surface as is also taught by Ukawa (Ukawa – groove 42 on pad surface 3 in Fig. 17B – [0121]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate having a recessed area on an electrode as taught by Ukawa into Shigeta’s electrode.
The ordinary artisan would have been motivated to integrate Ukawa into Shigeta structure in the manner set forth above for, at least, this integration will allow preventing misalignment in reflow (Ukawa – [0121]).
(Re Claim 13) combination of Shigeta and Ukawa teaches the chip part according to Claim 12 further comprising: a buried substance which is buried in the recess (Ukawa resin 1 flowing into groove 42 in Fig. 17B – [0121]).


(Re Claim 15) combination of Shigeta and Ukawa teaches the chip part according to Claim 13, wherein the buried substance includes an insulator (Ukawa – resin body 1 serves as an insulation – [0044]).
(Re Claim 16) combination of Shigeta and Ukawa teaches the chip part according to Claim 13, wherein the buried substance includes the same type of the resin as that of the outer surface resin (Ukawa teaches resin 1 is thermosetting – [0046] and Shigeta teaches 13b is thermosetting resin – [0041, 0054]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shigeta in view of Ukawa and in further view of Hashida et al. (US 20170083160 A1 – hereinafter Hashida).
(Re Claim 14) combination of Shigeta and Ukawa teaches claim 14 from which claim 14 depends.
But, the combination does not expressly teach wherein the buried substance is different in color from the electrode surface.
Hashida teaches a transparent dielectric layer located between colored electrodes (Hashida – [0281]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate having a transparent buried substance (dielectric layer) with colored electrodes as taught by Hashida into the combination of Shigeta and Ukawa.
Shigeta and Ukawa in the manner set forth above for, at least, this integration will allow accuracy of detecting a position by difference of color (Hashida – [0281]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on the PTO-892 attachment.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/OMAR F MOJADDEDI/Primary Examiner, Art Unit 2898